Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is effective as of October 1, 2009,
by and between Fariba Danesh (“Employee”) and Avago Technologies Limited, a
company organized under the laws of Singapore (the “Company”), with reference to
the following facts:

A. Employee’s status as an employee and officer of Avago Technologies U.S. Inc.,
a subsidiary of the Company (“Avago U.S.”), the Company and their subsidiaries
and affiliates will terminate effective September 18, 2009.

B. Employee and the Company desire to assure a smooth and effective transition
of Employee’s duties to her successor and to wind-up their employment
relationship amicably.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Termination Date. Employee acknowledges that her status as an employee and
officer of Avago U.S., the Company and their subsidiaries and affiliates shall
end on September 18, 2009 (the “Termination Date”).

2. Base Salary and Accrued Benefits. The Company shall cause Avago U.S. to pay
to Employee any unpaid base salary and accrued but unpaid FTO/vacation along
with any other payments required by applicable law through the Termination Date
in accordance with Avago U.S.’s normal payroll practices.

3. Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution hereof by both
parties and Employee’s continuing performance of her obligations pursuant to
this Agreement, the Employment Agreement between the Company and Employee dated
October 30, 2007, as Amended and Restated (the “Employment Agreement”), and that
certain Agreement Regarding Confidential Information and Proprietary
Developments between the Company and Employee dated December 1, 2005 (the
“ARCIPD”), to provide Employee the severance benefits set forth below. For the
avoidance of doubt, in the event Employee fails to execute this Agreement on or
prior to October 9, 2009, or revokes this Agreement during the revocation period
set forth in Section 6, the Company shall have no obligation to provide the
benefits set forth in this Section 3.

(a) Severance Payment. The Company and Employee acknowledge that the Company
shall pay Employee, or cause to be paid to Employee, as severance an amount
equal to $364,164.00, less applicable taxes and other withholding required by
law or authorized by Employee, which is equivalent to twelve (12) months of
Employee’s final base salary, such amount to be paid in a single cash lump sum
as soon as administratively practicable, which shall not exceed 5 days, after
this Agreement becomes no longer subject to revocation;

(b) Healthcare. The Company and Employee acknowledge that the Company shall pay
Employee, or cause to be paid to Employee, an amount equal to $3,107.46, less
applicable taxes and other withholding required by law or authorized by
Employee, which is equivalent to three (3) months of COBRA premiums, such amount
to be paid in a single cash lump sum as soon as administratively practicable,
which shall not exceed 5 days, after this Agreement becomes no longer subject to
revocation. Thereafter, Employee may, if eligible, elect to receive continued
healthcare coverage pursuant to the provisions of COBRA (the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended) for herself and any
covered dependents at her own expense.

 

1



--------------------------------------------------------------------------------

(c) Equity. The Company and Employee acknowledge that subject to the Management
Shareholders Agreement by and among Parent, Employee and Bali Investments
S.a.r.l., dated as of December 1, 2005 (the “Management Shareholders
Agreement”), and pursuant to the terms of the Amended and Restated Equity
Incentive Plan for Executive Employees of Avago Technologies Limited and
Subsidiaries, as amended from time to time (the “Equity Incentive Plan”),
Employee (i) purchased 46,296 ordinary shares of the Company at $6.48 per share
on August 22, 2006 (“the Co-Investment Shares”), and (ii) was granted an option
to purchase 325,000 ordinary shares of the Company at $6.48 per share on
August 22, 2006 (the “2006 Option”); an option to purchase 175,000 ordinary
shares of the Company at $10.22 per share on November 1, 2007 (the “2007
Option”); an option to purchase 50,000 ordinary shares of the Company at $10.00
per share on March 3, 2009 (the “First 2009 Option”); and an option to purchase
50,000 ordinary shares of the Company at $15.00 per share on August 5, 2009 (the
“Second 2009 Option” and, collectively with the 2005 Option, 2006 Option and
First 2009 Options, the “Options”). The Company and Employee agree that Employee
has exercised the Co-Investment Shares and has sold 35,845 of said 46,296
Co-Investment Shares and now holds 10,451 Co-Investment Shares. The Company and
Employee acknowledge that as of the Termination Date, the 2006 Option remains
unvested with respect to 130,000 of the ordinary shares subject thereto (the
“2006 Unvested Shares”); the 2007 Option remains unvested with respect to
140,000 of the ordinary shares subject thereto (the “2007 Unvested Shares”); the
First 2009 Option remains unvested with respect to 50,000 of the ordinary shares
subject thereto (the “First 2009 Unvested Shares”) and the Second 2009 Option
remains unvested with respect to 50,000 of the ordinary shares subject thereto
(the “Second 2009 Unvested Shares” and collectively with the 2005 Unvested
Shares, 2006 Unvested Shares and First 2009 Unvested Shares, the “Unvested
Shares”). The Company and Employee acknowledge and agree that the Options, as of
the Termination Date, shall terminate with respect to all Unvested Shares for no
consideration; except that, pursuant to the Employment Agreement, 35,000 of said
Unvested Shares from the 2007 Option shall accelerate and vest (“the Accelerated
Shares”). The Company and Employee further acknowledge that, as of the
Termination Date, the Options are vested and outstanding with respect to 265,000
of the ordinary shares subject thereto, which number includes said Accelerated
Shares (the “Vested Shares”). The Company and Employee agree that Employee shall
have a 90 day period from the Termination Date, to: (a) at Employee’s discretion
hold or sell the 10,451 Co-Investment Shares; and (b) exercise and hold, except
as permitted pursuant to the exercise provision of the next sentence, her Vested
Shares. With respect to any exercise pursuant to the preceding sentence,
Employee shall be permitted to conduct a broker-assisted same day sale of that
number of shares subject to her Options necessary to satisfy the exercise price
and minimum statutory withholding obligations with respect to such exercise,
provided that Employee shall irrevocably instruct the broker to remit the
proceeds of such broker-assisted sale directly to the Company. Employee
acknowledges and agrees that upon the issuance of the Company’s ordinary shares
(the “Issued Shares”) pursuant to any such exercise, she shall have no further
right, title or interest in any options or the ordinary shares of Parent
underlying any options other than the Issued Shares, the Equity Incentive Plan
(with respect to such options) and any other agreements entered into with
respect thereto. The Company and Employee acknowledge and agree that the Issued
Shares shall remain subject to the terms and conditions of each option agreement
evidencing the Options, the exercise notice with respect thereto, the Equity
Incentive Plan and the IPO Lock-Up Letter Agreement signed by Employee on
July 9, 2009, with the effect that said Issued Shares shall not be sold or
otherwise transferred until the

 

2



--------------------------------------------------------------------------------

expiration of the restrictions in said Lock-Up Letter Agreement. For the
avoidance of doubt, upon the expiration of the revocation period set forth in
Section 6 below, the Management Shareholders Agreement shall be deemed
terminated and shall be of no further effect.

(d) Bonus and Other Compensation Arrangements. The Company and Employee
acknowledge and agree that Employee receive a severance bonus in an amount equal
to $200,000.00, less applicable taxes and other withholding required by law or
authorized by Employee, such amount to be paid in a single cash lump sum as soon
as administratively practicable, which shall not exceed 5 days, after this
Agreement becomes no longer subject to revocation. Employee will not otherwise
be eligible to receive any bonus compensation or any other award or compensation
under any Company bonus, equity or other compensation plan except as set forth
herein. Employee acknowledges that she has been paid all bonuses earned and to
which she is entitled as of the Termination Date.

(e) Taxes. Employee understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions,
as and to the extent required by law. To the extent any taxes may be payable by
the Employee for the benefits provided to her by this Agreement beyond those
withheld by the Company, the Employee agrees to pay them herself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by her to make required payments.

(f) Sole Separation Benefit. Employee agrees that the benefits provided by this
Agreement are not required under the Company’s normal policies and procedures
and are provided solely in connection with this Agreement. Employee further
acknowledges and agrees that the payments referenced in this Agreement
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.

4. Full Payment; Termination of Employment Agreement; Survival. Employee
acknowledges that the payment and arrangements herein shall constitute full and
complete satisfaction of any and all amounts properly due and owing to Employee
as a result of her employment with the Company and any subsidiary or affiliate
thereof, and the termination thereof. Nothing in this Section 4 shall diminish
the obligations of the Company or Employee under the ARCIPD.

5. General Release. As a material inducement for the Company to enter into this
Agreement, and in exchange for the performance of the Company’s obligations
under this Agreement provided for herein, Employee knowingly and voluntarily
waives and releases all rights and claims, known and unknown, which Employee may
have against the Company and/or any of the Company’s related or affiliated
entities or successors, or any of their current or former officers, directors,
managers, employees, agents, insurance carriers, auditors, accountants,
attorneys or representatives, including any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, contracts, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses, debts
and expenses of any kind. This includes, but is not limited to, claims for
employment discrimination, harassment, wrongful termination, constructive
termination, violation of public policy, breach of any express or implied
contract, breach of any implied covenant, fraud, intentional or negligent
misrepresentation, emotional distress, defamation, claims for wages, or any
other claims relating to Employee’s relationship with the Company. This also
includes a release of any claims under any federal, state or local laws or
regulations, including, but not limited to: (1) Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000(e) et seq. (race, color, religion, sex, and
national origin discrimination); (2) the Age Discrimination in Employment Act,
as amended, 29 U.S.C. § 621 et seq. (the “ADEA”) (age discrimination);
(3) Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. 1981 (race
discrimination); (4) the Equal Pay Act of 1963, 29 U.S.C. § 206 (equal pay);
(5) the Fair Labor

 

3



--------------------------------------------------------------------------------

Standards Act, 29 U.S.C. § 201, et seq. (wage and hour matters, including
overtime pay); (6) COBRA; (7) Executive Order 11141 (age discrimination);
(8) Section 503 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.
(disability discrimination); (9) the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001, et seq. (employee benefits); (10) Title I of
the Americans with Disabilities Act (disability discrimination); and (11) the
Family Medical Leave Act of 1993, 29 U.S.C. § 2601, et. seq. (family medical
leave); and (12) any applicable state law counterpart of any of the foregoing,
including the California Fair Employment and Housing Act, the California Family
Rights Act and the California Labor Code.

Notwithstanding the generality of the foregoing, Employee does not release
claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of her employment, pursuant to written terms of any employee benefit
plan of the Company or its subsidiaries; Employee’s right to bring to the
attention of the Equal Employment Opportunity Commission claims of
discrimination; provided, however, that Employee does release Employee’s right
to secure any damages for alleged discriminatory treatment; and claims for
indemnification under California Labor Code Section 2802, the Company’s
Certificate of Incorporation, the Company’s Bylaws or that certain
Indemnification Agreement entered into between Employee and the Company (the
“Indemnification Agreement”).

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES
ANY RIGHTS EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

The matters that are the subject of the releases referred to in this Section 5
of this Agreement shall be referred to collectively as the “Released Matters.”

6. OWBPA Notice. In accordance with the Older Workers Benefit Protection Act of
1990, Employee agrees and expressly acknowledge that Employee is aware that this
Agreement includes a waiver and release of all claims which Employee has or may
have had under the ADEA. The following terms and conditions apply to and are
part of the waiver and release of the ADEA claims under this Agreement:

(a) This paragraph, and this Agreement are written in a manner calculated to be
understood by Employee.

(b) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which Employee
signs this Agreement.

(c) This Agreement provides for consideration in addition to anything of value
to which Employee is already entitled.

 

4



--------------------------------------------------------------------------------

(d) Employee has been advised to consult an attorney before signing this
Agreement.

(e) Employee has been granted twenty-one (21) days after Employee was presented
with this Agreement to decide whether or not to sign this Agreement. If Employee
executes this Agreement prior to the expiration of such period, Employee does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.

(f) Employee has the right to revoke this general release within seven (7) days
of signing this Agreement. In the event this general release is revoked, this
Agreement will be null and void in its entirety, and Employee will not receive
any of its benefits.

If Employee wishes to revoke this agreement, Employee must deliver written
notice stating the intent to revoke this Agreement to Pat McCall, 350 West
Trimble Road, San Jose California, fax: 408-435-4172 on or before 5:00 p.m. on
the seventh (7th ) Day after the date on which Employee signs this Agreement.

7. Non-Solicitation.

(a) Non-Solicitation. For the period beginning as of the date of this Agreement
and ending on the twelve month anniversary of the Termination Date (the
“Restricted Period”), Employee shall not, either directly or indirectly and
shall not permit any Covered Entity (as defined below) which is Controlled (as
defined below) by Employee to, either directly or indirectly, (A) solicit, take
away, or attempt to solicit or take away (either on such Employee’s behalf or on
behalf of any other person or entity) any person (1) who is then an employee of
the Company or any subsidiary or affiliate of the Company, or (2) who has
terminated his or her employment with the Company or any subsidiary or affiliate
of the Company within the six (6) months preceding such solicitation or other
action, or (B) entice or solicit or attempt to induce, solicit or influence
(either on such Employee’s behalf or on behalf of any other person or entity)
any employee of the Company or any subsidiary or affiliate of the Company to
terminate or otherwise leave their employment with the Company or any subsidiary
or affiliate of the Company.

(b) Enforcement; Remedies. Employee hereby agrees and acknowledges that the
Company has a valid and legitimate business interest in protecting the Company
from any activity prohibited by this Section 7, and that a breach of the
covenants in this Section 7 by Employee will cause serious and irreparable harm
to the Company. Employee therefore acknowledges that a breach of the covenants
in this Section 7 by Employee cannot be adequately compensated in an action for
damages at law, and equitable relief would be necessary to protect the Company
from a violation of this Agreement and from the harm which this Agreement is
intended to prevent. By reason thereof, Employee acknowledges that the Company
is entitled, in addition to any other remedies it may have under this Agreement
or otherwise, to preliminary and permanent injunctive and other equitable relief
to prevent or curtail any breach of this Agreement without any requirement to
prove actual damages or post a bond. Employee acknowledges, however, that no
specification in this Agreement of a particular legal or equitable remedy may be
construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Employee.

 

5



--------------------------------------------------------------------------------

(c) Tolling. In the event of the breach by Employee of any covenant set forth in
Section 7(a) hereof, the running of the Restricted Period, as applicable, shall
be automatically tolled and suspended for the amount of time that the breach
continues, and shall automatically recommence when the breach is remedied so
that the Company shall receive the benefit of Employee’s compliance with the
covenants.

(d) Definitions. For the purposes of this Section 7, the following terms are
defined as follows:

1. “Affiliate” means, with respect to any party, any corporation, limited
liability company, partnership, joint venture, firm and/or other entity which
Controls, is Controlled by or is under common Control with such party.

2. “Control” means (i) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or participating assets
entitled to vote for the election of directors; and (ii) in the case of
non-corporate entities (such as individuals, limited liability companies,
partnerships or limited partnerships), either (A) direct or indirect ownership
of at least fifty percent (50%) of the equity interest, or (B) the power to
direct the management and policies of the noncorporate entity.

3. “Covered Entity” means every Affiliate of Employee, and every business,
association, trust, corporation, partnership, limited liability company,
proprietorship or other entity in which Employee has invested (whether through
debt or equity securities), or has contributed any capital or made any advances
to, or in which any Affiliate of Employee has an ownership interest or profit
sharing percentage, or a firm from which Employee or any Affiliate of Employee
receives or is entitled to receive income, compensation or consulting fees in
which Employee or any Affiliate of Employee has an interest as a lender (other
than solely as a trade creditor for the sale of goods or provision of services
that do not otherwise violate the provisions of this Agreement); provided,
however, that only entities whose management decisions are influenced by
Employee shall be considered Covered Entities for purposes of this Agreement.
The agreements of Employee contained herein specifically apply to each entity
which is presently a Covered Entity or which becomes a Covered Entity subsequent
to the date of this Agreement, and in both cases is a Covered Entity at the time
of the violation of Section 7. Notwithstanding anything contained in the
foregoing provisions to the contrary, the term “Covered Entity” shall not
include the Company or any subsidiary or affiliate of the Company.

8. Other Agreements. The parties further agree that:

(a) Transition. Each of the Company and the Employee shall use their respective
reasonable commercial efforts from the date hereof through the Termination Date
to cooperate with each other in good faith to facilitate a smooth transition of
Employee’s duties to other employees of the Company and its subsidiaries.

(b) Resignation from Office. Employee agree to resign from any positions held as
officer or Director of Company or any of its subsidiaries or affiliates.

(c) Non-Disparagement. Employee agrees that she shall not disparage, defame or
criticize the Company, its subsidiaries, its affiliates and their respective
affiliates, directors, officers, agents, partners, shareholders or employees in
a non-constructive manner, either publicly or privately. Nothing in this
Section 8(c) shall have application to any evidence or testimony requested by
any court, arbitrator or government agency.

 

6



--------------------------------------------------------------------------------

(d) Cooperation. Subject to Employee’s other business pursuits, including other
employment, Employee agrees to cooperate fully and promptly with the Company in
its efforts to prosecute or defend itself against any claim, suit, demand or
cause of action (not brought by the Company against Employee or by Employee
against the Company); provided that the Company shall be responsible for any
reasonable and documented out-of-pocket costs or expenses associated with such
cooperation (including reasonable attorneys’ fees).

(e) Personal Expenses. Any personal expenses incurred by the Company on the
Employee’s behalf, including personal charges to any Company credit card (if
any), shall promptly be reimbursed by Employee upon presentation by the Company.

(f) Transfer of Company Property. On or before the Termination Date, Employee
agrees to turn over to the Company any and all property, tangible or intangible,
relating to its business, which she possessed or had control over at any time
(including, but not limited to, Company-provided credit cards, building or
office access cards, keys, computer or other business equipment, manuals, files,
documents, records, software, employee database and other data), and that she
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
or employee database or other data files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which she had in her possession, custody or control, including
any computers, cellular phones, PDAs or similar business equipment.

9. Confidentiality. Except as may be required by law, neither Employee, her
attorneys, nor any person acting by, through, under or in concert with them,
shall disclose the terms of this Agreement to any individual or entity. It shall
not be a violation of this provision, however, for Employee to advise her
accountant or similar professional advisor owing a duty of confidentiality to
Employee of the terms of this Agreement and the Released Matters contained
herein.

10. Employee Representations. Employee warrants and represents that (a) she has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company with any governmental agency or court, and that if,
unbeknownst to Employee, such a complaint, charge or lawsuit has been filed on
her behalf, she will immediately cause it to be withdrawn and dismissed, (b) she
has reported all hours worked as of the date of this Agreement and has been paid
all compensation, wages, bonuses, commissions, and/or benefits to which she may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to her, except as provided in this Agreement, (c) she has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any state law counterpart, (d) the execution, delivery and performance of
this Agreement by the Employee does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
the Employee is a party or any judgment, order or decree to which the Employee
is subject, and (e) upon the execution and delivery of this Agreement by the
Company and the Employee, this Agreement will be a valid and binding obligation
of the Employee, enforceable in accordance with its terms.

11. No Assignment. Employee warrants and represents that no portion of any of
the Released Matters, and no portion of any recovery or settlement to which
Employee might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this

 

7



--------------------------------------------------------------------------------

Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company because of any such purported assignment, subrogation or
transfer, Employee agrees to indemnify and hold harmless the Company against
such claim, action, suit or demand, including necessary expenses of
investigation, attorneys’ fees and costs.

12. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, the Company and Employee
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Employee’s employment, or the termination of Employee’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Employee and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law. The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either the Company or Employee from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, the Company and Employee
each have the right to resolve any issue or dispute over intellectual property
rights or alleged breach of Section 7 of this Agreement by Court action instead
of arbitration.

13. Miscellaneous. This Agreement, collectively with the ARCIPD, the Employment
Agreement, and the Indemnification Agreement, is the entire agreement between
the parties with regard to the subject matter hereof. This Agreement shall be
interpreted in accordance with the laws of California and federal law where
applicable. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Agreement. Employee acknowledges that
there are no other agreements, written, oral or implied, and that she may not
rely on any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement. In the event of any material breach of this Agreement, not cured
within ten (10) days after written notice, the non-defaulting party shall have
all rights and remedies available under law. Each party shall be solely
responsible for and shall bear all of its own costs and expenses incident to its
obligations under and in respect of this Agreement, including, but not limited
to, any such costs and expenses incurred by such party in connection with the
negotiation, preparation, performance of and compliance with the terms of this
Agreement (including, without limitation, the fees and expenses of legal counsel
or other representatives).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: September 23, 2009

 

     

/s/    Fariba Danesh

  Fariba Danesh   AVAGO TECHNOLOGIES LIMITED DATED: September 23, 2009       By:
 

/s/    Hock E. Tan

  Name:   Hock E. Tan   Title:   President and Chief Executive Officer

 

9